Exhibit 10.3
 


[mt.jpg]


M&T Place, 255 East Avenue, Rochester, NY 14604




October 7, 2013




Transcat, Inc.
35 Vantage Point Drive
Rochester, New York 14624


Attention: 
John J. Zimmer, Senior Vice President of Finance and Chief Financial Officer



Re:
Obligations of Transcat, Inc. (the “Company”) to Manufacturers and Traders Trust
Company (the “Lender”)



Dear Mr. Zimmer:


The Company and Lender are parties to the Credit Facility Agreement dated as of
September 20, 2012 (the “Credit Agreement”).  Capitalized terms below have the
meanings given to them in the Credit Agreement.


For purposes of calculating the Fixed Charge Coverage Ratio, the Lender hereby
agrees that payments made to repurchase stock of the Company during the fiscal
quarters ending September 30, 2013 through and including March 31, 2014 shall be
excluded from Restricted Payments included in Fixed Charges.  Such payments
shall continue to be treated as Restricted Payments for all other purposes,
including without limitation Section 7.8(a)(iv) of the Credit Agreement.


Except as expressly provided herein, all other provisions of the Credit
Agreement remain in full force and effect.




Very truly yours,


MANUFACTURERS AND TRADERS TRUST COMPANY


 
 
By:
/s/ Curt S. Provenzo
   
Curt S. Provenzo
   
Vice President
 

 